Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 08/10/22 is acknowledged.  The traversal is on the ground(s) that the reason given for why the product can be made by a materially different process is improper.  This is not found persuasive because notwithstanding applicant’s arguments, there are other reasons such as the use of sputtering process or a wafer bonding process which are also valid reasons.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) xxx is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vo et al., US 2020/0389148.
Vo et al. shows the invention as claimed including a layered structure for transmission of an acoustic wave, the layered structure comprising:
A substrate layer 104;
A second layer (112,114) over the substrate layer, wherein the second layer comprises a plurality of discrete portions (116,118) adjacent to each other, each discrete portion of the plurality of discrete portions comprising a first subregion and a second subregion; and
An epitaxial layer (106,108), grown over the second layer, for transmission of the acoustic wave in a major plane of the epitaxial layer, wherein a periodicity of a wavelength of the acoustic wave to be transmitted through the epitaxial layer is approximately equal to a sum of a width of the first subregion and a width of the second subregion (see, for examp9le, paragraphs 0065-0066 and 0068).
Concerning dependent claim 2, note that the first and second subregions can be porous silicon (see paragraph 0054).
Regarding dependent claim 3, note that the epitaxial layer 106 can be a silicon containing layer such as silicon oxide (see paragraph 0046).
With respect to dependent claim 4, note that the substrate 104 can be silicon (see paragraph 0046).
Concerning dependent claim 5, the layered structure further comprises electrodes 110 disposed over the epitaxial layer. Regarding the electrodes being distributed based on the periodicity of the second layer, such a limitation is a process limitation and is not given patentable weight in a product claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0189994 discloses forming a piezoelectric on an insulator substrate associating in the transmission of acoustic waves (see abstract), and US 2019/0227233 discloses forming epitaxial layers for acoustic devices .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



August 26, 2022